     Case 3:18-cr-00356-S Document 169 Filed 01/13/20                Page 1 of 4 PageID 897



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION


UNITED STATES OF AMERICA                           ║
                                                   ║
v.                                                 ║ CRIMINAL NO. 3-18-CR-356-S
                                                   ║
THOMAS D. SELGAS (1)                               ║
MICHELLE L. SELGAS (2)                             ║
JOHN O. GREEN (3)                                  ║


     GOVERNMENT’S ADDITIONAL SUPPORT FOR A PROPOSED JURY INSTRUCTION

         The United States of America, by and through its undersigned attorneys, supplies the

court with this submission.

         I.       BACKGROUND

         On January 10, 2020, the government filed a proposed jury instruction to clarify that an

assessment is not required in a Tax Evasion (payment) case1.

         The government requested the court instruct the jury as follows: “The law does not

require an assessment or demand for payment before a tax deficiency arises. Therefore, in order

to prove that defendants attempted to evade the payment of a tax, it is not necessary to prove that

the IRS formally assessed, or determined, the amount of tax due and owing.”

         II.      DISCUSSION

         The case support for the requested instruction was utilized by this court to deny

defendants Michelle Selgas and John Green's Motion to Dismiss [ECF No. 111] and Joint

Motion to Dismiss Based on Statute of Limitations [ECF No. 116] 2.




1
    ECF No.159
2
    ECF No. 131
    Case 3:18-cr-00356-S Document 169 Filed 01/13/20                   Page 2 of 4 PageID 898



        Specifically this court held: “A "formal assessment" of a tax is not required to sustain a

conviction for a conspiracy under 18 U.S.C. § 371, see United States v. Tinghui Xie, 942 F.3d

228, 240 (5th Cir. 2019) (citations omitted) (setting forth the elements of a conspiracy charge), or

for tax evasion under 26 U.S.C. § 7201, see United States v. Nolen, 472 F.3d 362, 377 (5th Cir.

2006) (quoting United States v. Hogan, 861 F.2d 312,315 (lst Cir. 1988)).”

        While the government’s proposed instruction is not a pattern jury instruction, the

government’s proposed instruction does mirror a pattern jury instruction of the United States

Court of Appeals for the Seventh Circuit. That instruction states the following: “If the defendant

has incurred a tax liability, then it exists from the date the return is due. The government need

not prove that there was an administrative assessment of tax or that the defendant received a tax

assessment3.”

        A court’s instruction to a jury should be a correct statement of the law. It also should

clearly instruct jurors as to the principles of the law applicable to the factual issues confronting

them. United States v. Brooks, 681 F.3d 678 (5th Cir. 2012). The Fifth Circuit in United States v.

Davis, 609 F.3d 663 (5th Cir. 2010) in discussing whether it was error for a trial court to refuse a

defense instruction stated, “A refusal to give a requested instruction constitutes reversible error

only if the proposed instruction (1) is substantially correct, (2) is not substantively covered in the

jury charge, and (3) pertains to an important issue in the trial, such that failure to give it seriously

impairs the presentation of an effective defense.” The government’s requested instruction is a

correct statement of the law, it is not substantially covered in the court’s draft jury charge, and it

pertains to an important issue in the trial.




3
  PATTERN CRIMINAL JURY INSTRUCTIONS OF THE SEVENTH CIRCUIT (2012 Ed.)
(plus 2015-2017 and 2018 changes).
   Case 3:18-cr-00356-S Document 169 Filed 01/13/20                  Page 3 of 4 PageID 899



       In the instant case, counsel for the defendants extensively cross-examined all the

government’s witnesses from the Internal Revenue Service. Many of the questions revolved

around whether there were valid tax assessments against Thomas and Michelle Selgas and

whether notices were sent to the defendants. While whether the defendants received notice from

the IRS is an issue for the jury to decide without specific instruction, the necessity of an

assessment is a matter of law the court needs to instruct the jury about. The proposed

government instruction properly states the law and addresses a factual issue facing the jury.

       III.    CONCLUSION

       For the foregoing reasons the government requests the court take this submission into

account in evaluating the government’s proposed jury instruction regarding the necessity of a

formal tax assessment.

                                                      Respectfully Submitted,

                                                      ERIN NEALY COX
                                                      UNITED STATES ATTORNEY

                                                      /s/ Robert A. Kemins
                                               By:    ROBERT A. KEMINS
                                                      Massachusetts Bar No. 267330
                                                      Trial Attorney
                                                      U.S. Dept. of Justice, Tax Division
                                                      717 N. Harwood, Ste. # 400
                                                      Dallas, TX 75201
                                                      (214) 880-9781
                                                      Robert.A.Kemins@usdoj.gov

                                                      MARA A. STRIER
                                                      Florida Bar No. 644234
                                                      Trial Attorney
                                                      U.S. Dept. of Justice, Tax Division
                                                      150 M Street, NE
                                                      Mail Stop: 1.1505
                                                      Washington, DC 20002
                                                      (202) 514-5886
                                                      Mara.A.Strier@usdoj.gov
  Case 3:18-cr-00356-S Document 169 Filed 01/13/20               Page 4 of 4 PageID 900




                               CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on January 13, 2019, the foregoing document
was filed using ECF, which will notify all counsel of record.


                                            /s/ Robert A. Kemins
                                            Robert A. Kemins
                                            Trial Attorney
                                            Tax Division, United States Department of Justice
